Citation Nr: 0005393	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


REMAND

The veteran contends that his service-connected disabilities 
render him unemployable, and that therefore, a grant of TDIU 
is warranted. I n general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Having submitted a well-grounded claim, the 
VA has a duty to assist the veteran in its development.  See 
38 U.S.C.A. § 5107(a) (West 1991).  This duty as not yet been 
fully met, and this case, therefore, is not ready for 
appellate disposition for the reasons that follow.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total and 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (1999).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. 
§3.341(a), 4.19 (1999).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a) (1999). Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet.App. 326, 332 (1991).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. §4.16(a) (1999) may still prevail in a 
TDIU claim if he is able to meet the requirements of 38 
C.F.R. § 4.16(b) (1999).  It is the established policy of the 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Services, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a) (1999).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational, and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (1999).

In this case, the record shows that the RO granted service 
connection for complete paralysis of the right ulnar nerve, 
evaluated as 60 percent disabling, partial paralysis of the 
right median nerve, evaluated as 30 percent disabling, and 
cicatrices of the right arm, right thigh, and left knee, 
evaluated as noncompensable, with a combined evaluation of 70 
percent effective from February 1954.  This evaluation was 
continued by rating decision dated January 1998.  Therefore, 
the veteran clearly meets the minimum percentage requirements 
for TDIU under 38 C.F.R. § 4.16(a) (1999.

In the veteran's written application for TDIU benefits 
submitted in August 1997, he reported that he had last worked 
as a janitor in December 1974 and that his educational status 
was one year of high school.  Information submitted by the 
veteran's most recent employer stated that the veteran 
cleaned offices from June 1994 to July 1996 and that he had 
resigned due to poor health.

The veteran's medical records from Munson Army Hospital dated 
1965 through 1997 show treatment of several nonservice-
connected disabilities, with substantial medical care for 
gouty arthritis and chronic atrial fibrillation.  There is 
essentially no record of treatment for the veteran's service-
connected disabilities.  VA outpatient records from September 
1997 disclose that the veteran was followed for gout and an 
atrial fibrillation.  A September 1997 medical report of 
Herbert A. Daniels, M.D., assessed the veteran with cochlear 
degeneration and tinnitus.

The veteran was also afforded VA examinations of his service-
connected disabilities in September 1997 and in April 1998, 
at which time, the veteran complained of residual right 
forearm and hand weakness with decreased range of motion, and 
of decreased sensation of the right hand with contracture of 
the fingers.  On the later examination, he also complained of 
discomfort and weakness of the right upper leg.  He used a 
knee brace for support and could not ambulate long distances.  
It appears that neither examination included a review of the 
claims folder. 

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1999); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
Board is of the opinion that the veteran should be reexamined 
by VA, as specified in greater detail below, and to include 
pertinent opinion bearing on the veteran's claim for a TDIU 
(in accordance with Beaty v. Brown, 6 Vet. App. 532 (1994)), 
before an appellate decision is rendered.  Furthermore, VA 
must determine if there are circumstances, apart from 
nonservice-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability by 
placing this particular veteran in a different position than 
other veterans with the same combined disability evaluation.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
light of the above, the Board finds it is appropriate to 
remand the veteran's claim for further evidentiary 
development.

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be afforded a VA 
general medical examination (and 
additional special examinations, if 
indicated) in order to thoroughly 
evaluate his service-connected disorders, 
described above.  The claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner(s) prior to the 
examinations.

The veteran's service-connected disorders 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiner(s) 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disorders, as distinguished from his 
nonservice-connected disorders (i.e., 
gouty arthritis, atrial fibrillation, 
etc.), without regard to the age of the 
veteran.  The examiner(s) must provide a 
complete rationale for all conclusions 
and opinions.

2.  The RO should then review the 
examination report(s) to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report(s) 
should be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

3.  Then, the RO should readjudicate the 
issue on appeal.  If the determination of 
this claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
appropriate opportunity to respond before 
the case is returned to the Board.

The purpose of his REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  No action is required of the veteran until he 
is so notified by the RO.  The purpose of his REMAND is to 
accomplish additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  No action is required of 
the veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).

 

